*212
ORDER

PER CURIAM.
AND NOW, this 26th day of May, 1998, the Petition for Allowance of Appeal is GRANTED, the Order of the Superior Court is REVERSED, and the matter is REMANDED to the Court of Common Pleas of Montgomery County for consideration of the motion for judgment of non pros based upon Jacobs v. Halloran, 551 Pa. 350, 710 A.2d 1098 (1998); Marino v. Hackman, 551 Pa. 369, 710 A.2d 1108 (1998); and Shope v. Eagle, 551 Pa. 360, 710 A.2d 1104 (Pa.1998).
SAYLOR, J., did not participate in the consideration or decision of this matter.